256 F.2d 751
PHILLIPS PETROLEUM COMPANY, a corporation, Appellant,v.CABOT CARBON COMPANY, a corporation, Appellee.
No. 4723.
United States Court of Appeals Tenth Circuit.
May 5, 1958.

Cecil C. Hamilton, Oklahoma City, Okl., Harry D. Turner, R. M. Williams, Reyburn L. Foster, Bartlesville, Okl., for appellant.
Robert M. Rainey, Streeter B. Flynn, Oklahoma City, Okl., Homer D. Johnson, Pampa, Tex., for appellee.
Before HUXMAN, PICKETT, and MURRAH, Circuit Judges.
PER CURIAM.


1
It is hereby ordered that the opinion of the Court entered herein on February 12, 1954, 10 Cir., 210 F.2d 841, be and the same is hereby withdrawn and the judgment of the trial court, D.C., 114 F.Supp. 953, is reversed and vacated, 348 U.S. 867, 75 S.Ct. 105, 99 L.Ed. 682, and the case is remanded with instructions to enter judgment for the appellant, defendant below, denying to appellee, plaintiff below, any relief herein and awarding to appellant its costs.